DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 02/03/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 13 and 15-35 are pending.
Response to Arguments
Applicant's arguments filed 02/03/2021 have been fully considered but they are not persuasive. 
With respect to the Minamino reference, independent claim 13 still reads upon Minamino because FIG. 8 of Minamino shows the same cross-sectional dimensions as recited in claim 13.  A modified FIG. 8 of Minamino is reproduced below to more clearly show that an inner length of the first portion (5d) of the adapter (5) is greater than an outer length of the optical interface (10b) when measured along the same direction and within the same cross section. 



    PNG
    media_image1.png
    758
    1035
    media_image1.png
    Greyscale

With respect to the Mizue reference, independent claim 27 still reads upon Mizue because the newly claimed “widest outer portion of the optical interface” could reasonably correspond to the end portion of the interface (12a/13a) of Mizue located within the cavity (11a) as seen in FIG. 2 of Mizue.  Using such an interpretation, the cavity (11a) could also correspond to the claimed “narrowest inner portion” of the adapter (11).   
With respect to independent claim 32, the rear wall (11d) of Mizue reads upon the claimed first connecting part because the rear wall (11d) is attached to the holder (17) and “the receptacle member 11 and the subassemblies, 12 and 13, are indirectly fixed to the upper housing 15 via the holder 17”.  See Mizue at col. 5, lines 27-35. The screw hole (15c) of Mizue reads upon the claimed second connecting part because “[t]wo screws 18 are inserted into screw holes 15c … to fix the holder 17 to the housing 15”.  See Mizue at col. 8, line 66 to col. 9, line 4. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “inner cross-sectional dimension”, “outer cross-sectional dimension”, “first connecting part”, and “second connecting part” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not mention an “inner cross-sectional dimension” .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 6,619,859 to Minamino et al. (“Minamino”).  Minamino was applied in a prior Office action.
In re claim 13, Minamino discloses an optical module, see FIGS. 4-11B, comprising: 
a housing including an upper housing (12) and a lower housing (13); 
a printed circuit board (20), an optical assembly/main body (10a), and an optical interface/protruding portion (10b), the printed circuit board (20), the optical assembly (10a), and the optical interface (10b) disposed between the upper housing (12) and lower housing (13); and 
an adapter/receptacle (5) coupled to the optical interface (10b), 
wherein a first portion (5d) of the adapter (5) is disposed in the housing, and an outer cross-sectional dimension/height of the first portion (5d) of the adapter (5) in a cross section of the optical module corresponding to the cross-section shown in FIG. 8 is less than a cross-sectional dimension/height of a space defined by the upper housing (12) and the lower housing (13) in the same cross section of the optical module as apparent from FIGS. 11A-11B, and an inner cross-sectional dimension/length of the first portion (5d) of the adapter in the cross section of the optical module is larger than an outer cross-sectional dimension/length of the optical interface (10b) in the same cross section of the optical module corresponding to FIG 8, and 
wherein a second portion (5a) of the adapter (5) is not disposed in the housing.
In re claim 17, the adapter (5) includes a sidewall defined by side guide (5c) or guide (5d), the housing includes a housing sidewall, and the sidewall defined by side guide (5c) or guide (5d) is secured to the housing sidewall.

In re claim 18, the sidewall defined by side guide (5c) or guide (5d) is configured to be inserted along the housing sidewall before the sidewall defined by side guide (5c) or guide (5d) is secured to the housing sidewall.

Claim(s) 27-30 and 32-35 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Patent No. 7,367,720 to Mizue et al. (“Mizue”).  Mizue was applied in a prior Office action.
In re claim 27, Mizue discloses an optical module (1), see FIGS. 1-7, comprising: 
a housing (15/16); 
a printed circuit board (14), an optical assembly (12c/13c), and an optical interface (12a/13a) disposed in the housing (15/16); and 
an adapter (11) coupled to the optical interface (12a/13a), wherein the adapter (11) is configured to be inserted along a sidewall of the housing (15/16) for assembly.
wherein a gap exists between a narrowest inner portion (11a) of the adapter (11) having a smallest inner cross-sectional dimension and a widest outer end portion of the optical interface (12a/13a) having the largest outer cross-sectional dimension and surrounding the widest outer end portion of the optical interface (12a/13a) and surrounding the optical interface (12a/13a), as seen in FIG. 2, and the gap defines a position of the adapter (11) relative to the optical interface See columns 3-9 of Mizue for further details.
In re claim 28, as seen in FIG. 3 and FIG. 7 of Mizue, the adapter (11) partly overlaps with and is secured to the sidewall of the housing (15/16) after assembly.

In re claim 29, as seen in FIG. 3 and FIG. 7 of Mizue, an area of an overlapping portion between the adapter (11) and the sidewall of the housing (15/16) is less than an area of the sidewall of the housing (15/16).

In re claim 30, as seen in FIG. 3 and FIG. 7 of Mizue, a gap exists between the adapter (11) and the housing (15/16).

In re claim 32, Mizue discloses an optical module (1), see FIGS. 1-7, comprising: 
a housing (15/16); 
a printed circuit board (14), an optical assembly (12c/13c), and an optical interface (12a/13a) coupled to the optical assembly (12c/13c), the printed circuit board (14), the optical assembly (12c/13c), and the optical interface (12a/13a) disposed in the housing (15/16); and 
an adapter (11) for coupling with an external optical connector and secured at an end of the housing (15/16), 
wherein the adapter (11) includes a first connecting part/rear wall (11d), the housing (15/16) includes a second connecting part (15c), and the adapter (11) is secured at the end of the housing (15/16) through the first connecting part (11d) and the second connecting part (15c) via a holder (17),  
See columns 3-9 of Mizue for further details. 

In re claim 33, the first gap inherently absorbs an assembly tolerance between the adapter (11) and the housing (15/16) because it has the same claimed physical structure.

In re claim 34, the optical interface (12a/13a) is disposed inside the adapter (11).

In re claim 35, the second gap inherently defines a position of the adapter (11) relative to the optical interface (12a/13a) because it has the same claimed physical structure.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamino as applied to claim 13 or 17 above, and further in view of Patent Pub. No. US 2018/0267263 A1 to Wang et al. (“Wang”).  Wang was applied in a prior Office action.
In re claim 15, Minamino only differs in that he does not teach a fixing glue disposed between his adapter (5) and the housing (12/13) for securing the adapter (5) and the housing (12/13).  Wang, on the other hand, discloses a fixing glue (362) disposed between an adapter (218) and a See FIGs. 2-3 of Wang. In order to more securely or permanently fix his adapter (5) to his housing (12/13), Minamino would have been modified to use the fixing glue (362) of Wang, thereby obtaining the invention specified by claim 15.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 15 in view of Minamino combined with Wang.

In re claims 20-22, Minamino only differs in that he does not teach a notch or protruding part as claimed. Wang, on the other hand, discloses adjacent protruding parts (354) or (356) of one of an adapter sidewall and a housing sidewall that define a notch therebetween through which a fixing glue (362) is disposed.  As seen in FIGS. 3 and 9 of Wang, the other one of the adapter sidewall and the housing sidewall includes a protruding part (354) or (356), the protruding part (354/356) is at least partially located in the notch and the notch is U-shaped.  In order to more securely or permanently fix his adapter (5) to his housing (12/13), Minamino would have been modified to include the protruding parts (354/356) and notch of Wang, thereby obtaining the invention specified by claims 20-22.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 20-22 in view of Minamino combined with Wang.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamino as applied to claim 13 above.
In re claim 16, Minamino only differs in that he does not teach securing the adapter (218) to the housing (110/112) by using at least one screw.  Screws, however, were commonly known before .

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizue as applied to claim 28 above, and further in view of Wang.
In re claim 31, Mizue only differs in that he does not teach the gap between his adapter (11) and the housing (15/16) is filled with glue.  Wang, on the other hand, teaches securing an adapter (218) to a housing (110/112) by dispensing a fixing glue (362) between the adapter (218) and the housing (110/112).  In order to more securely or permanently fix his adapter (11) to his housing (15/16), Mizue would have been modified by filling the gap between the adapter (11) and the housing (15/16) with the fixing glue (362) of Wang, thereby obtaining the invention specified by claim 31.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 31 in view of Mizue combined with Wang.
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-26 are allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        

or
February 19, 2021